

117 HR 5276 IH: To amend the Small Business Act to modify Govermentwide goals for certain small business concerns.
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5276IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Mfume introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to modify Govermentwide goals for certain small business concerns.1.Governmentwide goals for certain small business concernsSection 15(g)(1)(A) of the Small Business Act (15 U.S.C. 644(g)(1)) is amended—(1)in clause (ii), by striking 3 percent and inserting 4 percent;(2)in clause (iii), by striking 3 percent and inserting 4 percent; (3)in clause (iv), by striking at not less than and all that follows and inserting the following:at not less than—(I)11 percent of the total value of all prime contract and subcontract awards for fiscal year 2022;(II)12 percent of the total value of all prime contract and subcontract awards for fiscal year 2023;(III)13 percent of the total value of all prime contract and subcontract awards for fiscal year 2024; and(IV)15 percent of the total value of all prime contract and subcontract awards for fiscal year 2025 and each fiscal year thereafter.; and(4)in clause (v), by striking at not less than and all that follows and inserting the following:at not less than—(I)6 percent of the total value of all prime contract and subcontract awards for each of fiscal years 2022 and 2023; and(II)7 percent of the total value of all prime contract and subcontract awards for fiscal year 2024 and each fiscal year thereafter..